Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 1 of 44 PageID #: 7




   REMOVAL TO FEDERAL COURT

                STATE COURT RECORD

                           STATE OF INDIANA

                       Marion County Superior Court

                          49D06-2104-CT-012127

                            SHANI GRINSPAN

                                      v.

    WORLD WIDE CARRIERS US INC. AND JAGDEEP CHAHIL
01213435 Case 1:21-cv-01155-TWP-DLP                          67889Filed
                                                    Document 1-1    ÿÿ 9
                                                                        05/07/21 Page 2 of 44 PageID #: 8
              5678ÿ78ÿ:;<ÿ<6=ÿ;>?7@7ABÿ@;CD<ÿD=@;DEFÿG>?7@7ABÿD=@;DE8ÿ;>ÿ@;CD<ÿHD;@==E7:I8ÿJAKÿ;:BKÿL=ÿ;L<A7:=EÿE7D=@<BKÿ>D;J
              <6=ÿ@;CD<ÿJA7:<A7:7:IÿAÿHAD<7@CBADÿD=@;DEF
   M6A:7ÿND7:8HA:ÿOFÿP;DBEÿP7E=ÿQADD7=D8ÿRMÿS:@TÿUAIE==HÿQ6A67B
   VWXYÿ[\]^Y_                                `abcdefgc`eVhecgfgfi
   Vj\_k                                      lW_mjnÿo\pY_mj_ÿVj\_kÿd
   hqpY                                       VhÿeÿVmrmsÿhj_k
   tmsYu                                      c`vcavfcfg
   okWk\X                                     c`vcavfcfgÿwÿyYnumnzÿÿ{W|kmrY}ÿ
   ~AD<7=8ÿ<;ÿ<6=ÿQA8=
   bYYnuWnk j_suÿmuYÿVW__mY_Xÿoÿn|
       uu_YXX
     |vjÿnmkYuÿVj_pj_WkYÿoY_rm|YXwÿ[ÿ ÿ
     ffÿoj\kÿlm|mzWnÿjWuÿ
     WkjnÿWpmuXwÿlÿ̀fi
       kkj_nYq
     j^Y_kÿÿtjjXÿ
     fc`wÿYWuwÿYkWmnYu
     oÿÿ [wÿyÿ
     cgÿnumWnWÿrYn\Yÿ
     o\mkYÿfccÿ
     numWnWpjsmXwÿ[ÿ̀dfcf
     giefieccc{}
       kkj_nYq
     qnXYqÿbWrmuÿ
     fa``awÿYkWmnYu
     cgÿnumWnWÿrYn\Yÿ
     ohÿfccÿ
     numWnWpjsmXwÿ[ÿ̀dfcf
     giefieccc{}
   bYYnuWnk VWmswÿWzuYYp




117718 911 1967889 1!3"#2"$%3&'3"("#)*+,&868"-#.09$*65)'3)89,%(-&%/00123"4)4 510
01213435 Case 1:21-cv-01155-TWP-DLP                      67889Filed
                                                Document 1-1    ÿÿ 9
                                                                    05/07/21 Page 3 of 44 PageID #: 9
      D::E=9FG
      HEIF=:ÿHJÿKEE>ÿ
      LMNOOPQP@ÿRF7S@ÿHF:789FS
      RTUVBÿWÿUD<XTH@ÿRR5ÿ
      PNYÿV9S8797ÿDZF9[Fÿ
      B[8:FÿMNNÿ
      V9S8797?E68>@ÿVXÿQ\MNM
      ]Y^_M]^_NPNNÙa
      D::E=9FG
      RG9>FGÿb7Z8Sÿ
      L]MPcQQc@ÿHF:789FS
      PNYÿV9S8797ÿDZF9[Fÿ
      BdTÿMNNÿ
      V9S8797?E68>@ÿVXÿQ\MNM
      ]Y^_M]^_NPNNÙa
   56789:8; <=89>?79@ÿBC798
      DSS=F>>
      efEÿg=78hÿiF66FGÿ79SÿK7[6:6F>>ÿ
      POQPÿR7j:E9ÿREE?ÿT7>:ÿb=8ZFÿ
      V9S8797?E68>@ÿVXÿQ\MY\
      D::E=9FG
      BeE::ÿD9:CE9GÿK7[6:6F>>ÿ
      LYP^]\Qc@ÿRF7S@ÿHF:789FS
      POQPÿR7j:E9ÿREE?ÿT7>:ÿb=8ZFÿ
      B[8:FÿYÿ
      V9S8797?E68>@ÿVXÿQ\MY\
      ]Y^_PQP_Y^\NÙa
      D::E=9FG
      gC=8>:E?CF=ÿkJÿl7==Gÿ
      LM\MPQQc@ÿHF:789FS
      POQPÿR7j:E9ÿREE?ÿT7>:ÿb=8ZFÿ
      B[8:FÿYÿ
      V9S8797?E68>@ÿVXÿQ\MY\
      ]Y^_PQP_Y^\NÙa
      D::E=9FG
      UC8:9FGÿRJÿgEmF=ÿ
      L]MPP\QO@ÿHF:789FS
      gHDV<ÿiTRRTnÿWÿKDoRdRTBBÿRRgÿ
      POQPÿR7j:E9ÿREE?ÿT7>:ÿb=8ZFÿ
      V9S8797?E68>@ÿVXÿQ\MY\
      ]Y^_PQP_Y^\NÙa
      D::E=9FG
      D6Fp79SF=ÿHJÿg=78hÿ
      L]YM^]Qc@ÿHF:789FS
      g=78hÿiF66FGÿWÿK7[6:6F>>@ÿRRgÿ
      POQPÿR7j:E9ÿREE?ÿT7>:ÿb=8ZFÿ
      V9S8797?E68>@ÿVXÿQ\MY\
117718 911 1967889 1!3"#2"$%3&'3"("#)*+,&868"-#.09$*65)'3)89,%(-&%/00123"4)4 310
01213435 Case 1:21-cv-01155-TWP-DLP                       67889
                                                Document 1-1     ÿÿ 05/07/21
                                                              Filed  9     Page 4 of 44 PageID #: 10
      6789:;:978<=>?@
      ABBCDEFG
      HIJKLÿ?ÿNDIKOÿ
      P;6:<QRSÿTFBIKEFL
      :R;:ÿUIVBCEÿUCCWÿXIYBÿHDKJFÿ
      Z[KBFÿ7ÿ
      \ELKIEIWC]KYSÿ\^ÿ;<_7<
      6789:;:978<=>?@
      ABBCDEFG
      ZI`IEBaIÿNaDKYBKEFÿNDIKOÿ
      P6_::6;QSÿTFBIKEFL
      :R;:ÿUIVBCEÿUCCWÿHTÿXÿ
      \ELKIEIWC]KYSÿ\^ÿ;<_7<
      6789:;:978<=>?@
      ABBCDEFG
      ?K]]KI`ÿbÿcF]]FGÿ
      P7<QRQ<QSÿTFBIKEFL
      NTA\dÿcXUUXeÿfÿgAhUiUXZZÿ
      :R;:ÿXIYBÿUIVBCEÿUCCWÿHDKJFÿ
      Z[KBFÿ7ÿ
      \ELKIEIWC]KYSÿ\^ÿ;<_7<
      6789:;:978<=>?@
   jklmnmompqrsoÿjsuvÿwxyyslz
   =;{=Q{_=_7
   =;{7_{_=_7
                AWWFIDIE|F
                gCDÿ}IDBG~                  dDKEYWIESÿZaIEK
                gK]FÿZBI`W~                 =;{=Q{_=_7
   =;{7_{_=_7
                NC`W]IKEB{X[KJI]FEBÿ}]FILKEO
                gK]FLÿG~                    dDKEYWIESÿZaIEK
                gK]FÿZBI`W~                  =;{=Q{_=_7
   =;{7_{_=_7
                b[DGÿHF`IEL
                gK]FLÿG~                   dDKEYWIESÿZaIEK
                gK]FÿZBI`W~                 =;{=Q{_=_7
   =;{7_{_=_7
                Z[WCFEI{Z[``CEYÿgK]FLÿ?CD]Lÿ?KLF
                gK]FLÿG~                 dDKEYWIESÿZaIEK
                gK]FÿZBI`W~               =;{=Q{_=_7


117718 911 1967889 1!3"#2"$%3&'3"("#)*+,&868"-#.09$*65)'3)89,%(-&%/00123"4)4 510
01213435 Case 1:21-cv-01155-TWP-DLP                         67889
                                                  Document 1-1     ÿÿ 05/07/21
                                                                Filed  9     Page 5 of 44 PageID #: 11
   5678979598
                =>?@ABCD7=>EEACFÿHIJBKÿLMDMIJ
                HIJBKÿNOP                 QRICF@DCSÿ=MDCI
                HIJBÿ=TDE@P               5675U79598
   5678:79598
                VEBCKBKÿLAE@JDICT
                HIJBKÿNOP                     QRICF@DCSÿ=MDCI
                HIJBÿ=TDE@P                   5678W79598
   5679;79598
                LBRTIXYDTBÿAZÿ[FF>DCYBÿAZÿ=>EEACFÿ\ARJKÿ\IKB
                HIJBKÿNOP                     QRICF@DCSÿ=MDCI
                HIJBÿ=TDE@P                   5679;79598
   5679;79598
                LBRTIXYDTBÿAZÿ[FF>DCYBÿAZÿ=>EEACFÿLMDMIJ
                HIJBKÿNOP                     QRICF@DCSÿ=MDCI
                HIJBÿ=TDE@P                   5679;79598
   5679;79598
                     =I]CBKÿQRBBCÿLDRK
                     ^BT>RCÿAZÿ=BR_IYBÿ\ARJKÿ\IKBÿLDRRIBR
                ^BT>RCÿAZÿ=BR_IYBÿ\ARJKÿ\IKBÿLDRRIBR
                HIJBKÿNOP                      QRICF@DCSÿ=MDCI
                HIJBÿ=TDE@P                    5679;79598
   5679;79598
                     `RAAZÿAZÿaBJI_BRO
                     ^BT>RCÿAZÿ=BR_IYBÿLMDMIJ
                ^BT>RCÿAZÿ=BR_IYBÿLMDMIJ
                HIJBKÿNOP                     QRICF@DCSÿ=MDCI
                HIJBÿ=TDE@P                   5679;79598
   567<579598
                V@@BDRDCYBÿAZÿ^^HÿDCKÿbHa
                HARÿ̀DRTOP                \ARJKÿ\IKBÿLDRRIBRFÿc=ÿ[CY
                HARÿ̀DRTOP                LMDMIJSÿdD]KBB@
                HIJBÿ=TDE@P               567<579598
   567<579598
                eATIYBÿAZÿ[CITIDJÿfCJDR]BEBCTÿAZÿgIEB
                HIJBKÿNOP                       \ARJKÿ\IKBÿLDRRIBRFÿc=ÿ[CY
                HIJBKÿNOP                       LMDMIJSÿdD]KBB@
                HIJBÿ=TDE@P                     567<579598
   567<579598
                d>ROÿaBEDCK
                HIJBKÿNOP                     \ARJKÿ\IKBÿLDRRIBRFÿc=ÿ[CY
                HIJBKÿNOP                     LMDMIJSÿdD]KBB@
                HIJBÿ=TDE@P                   567<579598
117718 911 1967889 1!3"#2"$%3&'3"("#)*+,&868"-#.09$*65)'3)89,%(-&%/00123"4)4 *10
01213435 Case 1:21-cv-01155-TWP-DLP                           67889
                                                    Document 1-1     ÿÿ 05/07/21
                                                                  Filed  9     Page 6 of 44 PageID #: 12
   567857959:
                 <=>?=@ÿB=CÿDEF@GHÿ=BÿIJKGH
                 L?MHKÿNOP                  QC?@RSF@TÿUEF@?
                 L?MHÿU>FVSP                567857959:
   567857959:
                 IJK?W?FMÿXYWHCP               Z?RGCJ[HCTÿ\JC>
                 XCKHCÿU?G@HKP                 567857959:
   5;75:7959:
                 XCKHCÿQCF@>?@Gÿ<=>?=@ÿB=CÿDEF@GHÿ=BÿIJKGHÿ]]]]ÿ67857959:ÿPÿ^MH_F@KHCÿ̀aÿDCF?GbDEC?R>=SEHCÿ<aÿNFCCObUW=>>ÿ^@>E=@O
                 LFJM>MHRRbcFd?KÿeÿDCF?GbUFVF@>EFÿDEC?R>?@HÿDCF?Gbe?MM?FVÿIÿ\HMMHObfO@RHOÿcFd?Kb̀=[HC>ÿ̀aÿL==RbeE?>@HOÿfaÿD=gHC
   hiLjk jlikmÿojpqrsktiqj
   u  ?@F@W?FMÿNFMF@WHRÿCHvHW>HKÿFCHÿWJCCH@>ÿCHSCHRH@>F>?=@Rÿ=Bÿ>CF@RFW>?=@RÿSC=WHRRHKÿ[Oÿ>EHÿDMHCgwRÿXYWHaÿxMHFRHÿ@=>Hÿ>EF>ÿF@O
     [FMF@WHÿKJHÿK=HRÿ@=>ÿCHvHW>ÿ?@>HCHR>ÿ>EF>ÿEFRÿFWWCJHKÿyÿ?BÿFSSM?WF[MHÿyÿR?@WHÿ>EHÿMFR>ÿSFOVH@>aÿL=CÿzJHR>?=@R7W=@WHC@RÿCHGFCK?@G
     [FMF@WHRÿRE={@TÿSMHFRHÿW=@>FW>ÿ>EHÿDMHCgwRÿXYWHa
                     ÿ
   xMF?@>?|
   NFMF@WHÿcJHÿ}FRÿ=Bÿ5;75~7959:ÿ
   DEFCGHÿUJVVFCO
   D=JC>ÿD=R>RÿF@KÿL?M?@GÿLHHR                                              :;~a55              5a55               :;~a55
   CF@RFW>?=@ÿUJVVFCO
   567:97959:          CF@RFW>?=@ÿ^RRHRRVH@>                               :;~a55
   567:97959:          ZMHW>C=@?WÿxFOVH@>                                   }:;~a55

               iÿiÿjqtÿtÿqpilikmÿlqrtÿrlqrÿpilikmÿrlqrÿqpÿlqrtÿrqlijÿskÿqjmÿÿqtkijÿirltmÿprqs
               tÿlqrtÿskijtkijijÿkÿkrtilmkrÿrlqr




117718 911 1967889 1!3"#2"$%3&'3"("#)*+,&868"-#.09$*65)'3)89,%(-&%/00123"4)4 010
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed2105/07/21
                           49D06-21 04-CT-01    27      Page 7 of 44 PageIDFiled:
                                                                             #: 13419/2021                     3:19 PM
                                                                                                                  Clerk
                                      Marion Superior Court 6                                    Marion County, Indiana




                IN THE                  COURT FOR MARION COUNTY
                                   STATE OF INDIANA

                                          CAUSE N0.

 SHANI GRINSPAN,                                )

                                                )

           PLAINTIFF,                           )

                                                )

 V.                                             )

                                                )

 WORLD WIDE CARRIERS US INC., AND               )

 JAGDEEP CHAHIL,                                )

                                                )

           DEFENDANTS.                          )




                        APPEARANCE OF ATTORNEY IN CIVIL CASE
      1.   The party 0n Whose behalf this form      is   being filed   is:



              Initiating   _X_Resp0nding                 Intervening         ;   and

           the undersigned attorney and all attorneys listed 0n this form              now appear in
           this case for the following partiesi


              Shani Grinspan

      2.   Attorney information for service as required by Trial Rule 5(B)(2) and for

 case information required by Trial Rules 3.1 and 77(B)1

                 David W. Craig, #4356-98
                 Scott A. Faultless, #15736-49
                 William J. Kelley, #16989-69
                 Christopher M. Barry, #26254'49
                 Alexander R. Craig, #31273'49
                 Samantha C. Craig Stevens, #32553-49
                 Whitney L. Coker, #32556-48
                 CRAIG KELLEY & FAULTLESS                LLC
                 5845 Lawton Loop East Drive
                 Indianapolis, IN 46216
                 (317) 545-1760
                 (317) 545-1794 (facsimile)
                 ccrabtree@ckﬂaw.com (e'mail address)

                                         Page       1 of   3
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 8 of 44 PageID #: 14




                 anapier@ckﬂaw.corn (e'mail address)

    3.   This   is   a   ﬂ   case type as defined in Administrative Rule 8(B)(3).


    4.   We Will accept        service from other parties by:


                 Facsimile at the above noted number: Yes                     _X_ N0  _
                 Email       at the   above noted address! Yes            _X_ No     _
    5.   This case involves child support issues. Yes                  _      N0   _X
    6.   This case involves a protection from abuse order, a workplace Violence

 restraining order, 0r a n0           — contact   order.   Yes            No _X_

    7.   This case involves a petition for involuntary commitment. Yes                         N0   _X_
    8.   There are related cases: Yes                    N0 _X

    9.   Additional information required by local rule:                   None

    10.There are other party membersi Yes                            N0   _X_
    11.This form has been served on                all   other parties and Certificate of Service   is



 attachedi Yes       _X_ No       _
                                                               Respectfully submitted,


                                                               CRAIG KELLEY & FAULTLESS LLC


                                                               /s/   Da Vid   W. Craig"
                                                               David W. Craig, #4356-98


                                                               ls/Scott A. Faultless
                                                               Scott A. Faultless, #15736-49




                                                   Page    2 of 3
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 9 of 44 PageID #: 15




 Attorneys for   Plaintiffi


 CRAIG KELLEY       & FAULTLESS LLC
 5845 Lawton Loop East Drive
 Indianapolis, IN 46216
 (317) 545-1760
 (317) 545-1794 (facsimile)


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing is being filed
 using the Indiana E-Filing System and served upon the Defendant(s) With the
 Summons and Complaint.

                                                 /s/   Scott A. Faultless
                                                 Scott A. Faultless




                                       Page 3   of 3
Case 1:21-cv-01155-TWP-DLP Document
                            49D06-21 1-1 Filed21
                                     04-CT-01  05/07/21
                                                 27     Page 10 of 44 PageID  #: 16
                                                                           Filed: 4/9/2021                                 3:19 PM
                                                                                                                              Clerk
                                              Marion Superior Court 6                                        Marion County, Indiana




                       IN THE                  COURT FOR MARION COUNTY
                                          STATE 0F INDIANA

                                                  CAUSE N0.

  SHANI GRINSPAN,                                         )

                                                          )

            PLAINTIFF,                                    )

                                                          )

  V.                                                      )

                                                          )

  WORLD WIDE CARRIERS US INC., AND




                                               m
                                                          )

  JAGDEEP CHAHIL,                                         )

                                                          )

            DEFENDANTS.                                   )




       Plaintiff       Shani Grinspan, by counsel, hereby asserts claims                for relief against


  Defendants World Wide Carriers             US   Inc.,   and Jagdeep Chahil. In support             hereof,


  the Plaintiff states and alleges:


       1.   At   all   times relevant herein, Shani Grinspan was domiciled in                   Wayne County,

  Indiana.


       2.   At   all   times relevant herein, Jagdeep Chahil was traveling in Marion County,

  Indiana.


       3.   At   all   times relevant herein, World Wide Carriers               US   Inc.   was doing business

  in the State 0f Indiana.


       4.   At   all   times relevant herein, Jagdeep Chahil was an employee of World Wide

  Carriers       US    Inc.   and working Within the scope           0f said   employment.

       5.   At   all   times relevant herein, World Wide Carriers               US   Inc.   was a motor   carrier


  subject t0 the provisions 0f the Federal           Motor Carrier Safety Regulations as

                                                  Page        1 of   3
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 11 of 44 PageID #: 17




  incorporated by reference in Indiana Code §8-2.1-24—18.

     6.    On December        2,   2020, at approximately 4154 p.m., Shani Grinspan       was

  driving a Toyota on Interstate           ’70   in Indianapolis, Indiana.


     ’7.   At said date and time, Jagdeep Chahil was driving a Semi-Tractor and Trailer

  behind the Toyota.

     8.    At   all   times relevant herein, the Semi-Tractor and Trailer being operated by

  Jagdeep Chahil was a commercial motor vehicle subject                  to the provisions 0f the


  Federal Motor Carrier Safety Regulation as incorporated by reference in Indiana

  Code §8-2.1-24-18.

     9.    At   all   times relevant herein, as the driver and operator 0f the Semi-Tractor

  and   Trailer,       Jagdeep Chahil, was subjected         to the provisions of the Federal   Motor

  Carrier Safety Regulations as incorporated by reference in Indiana §8'2.1'24'18.


     10.    At said date and time, Jagdeep Chahil was grossly negligent in driving the

  Semi-Tractor and Trailer including failing t0 use reasonable care, failing t0

  maintain proper control, failing t0 keep a proper lookout, driving at an

  unreasonable speed under the circumstances, and failing t0 maintain a reasonably

  safe distance         between the   vehicles.


     11.    On December        2,   2020, at approximately 4154 p.m., the grossly negligent


  conduct 0f Jagdeep Chahil in driving the Semi-Tractor and Trailer was a

  responsible cause 0f a collision With the Toyota being occupied by Shani Grinspan.


     12.    The       grossly negligent conduct of Jagdeep Chahil        was the unexcused      Violation


  0f one or     more laws designed       t0 protect the class of persons, including     Shani



                                                    Page 2   of 3
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 12 of 44 PageID #: 18




  Grinspan, against the type 0f harm Which occurred because 0f the Violation.

     13.   The   grossly negligent conduct 0f Jagdeep Chahil              was a responsible cause            0f


  Shani Grinspan experiencing harms, including                injuries, pain, suffering,            and

  damages.

           WHEREFORE,            Plaintiff   Shani Grinspan prays that the Court enters a

  judgment against Defendants World Wide Carriers                    US   Inc.   and Jagdeep Chahil          for


  compensatory damages in an amount                sufficient t0    remedy the harms          t0 Plaintiff


  Shani Grinspan,       for punitive    damages,    for costs, for a trial       by jury on   all   issues in


  this cause,    and   all   other just and proper relief in the premises.


                                                            Respectfully submitted,


                                                            CRAIG KELLEY            & FAULTLESS LLC

                                                            /s/   D3 de   W Craig
                                                            David W. Craig, #4356-98


                                                            /s/   Scott A. Faultless
                                                            Scott A. Faultless, #15786-49


  Attornevs for    Plaintiff:


  CRAIG KELLEY          & FAULTLEss LLC
  5845 Lawton Loop East Drive
  Indianapolis,IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)




                                                  Page 3   of 3
Case 1:21-cv-01155-TWP-DLP Document
                            49D06-21 1-1 Filed21
                                     04-CT-01  05/07/21
                                                 27     Page 13 of 44 PageID  #: 19
                                                                           Filed: 4/9/2021                           3:19 PM
                                                                                                                        Clerk
                                             Marion Superior Court 6                                   Marion County, Indiana




              IN THE                          COURT FOR MARION COUNTY
                                         STATE 0F INDIANA

                                                 CAUSE N0.

  SHANI GRINSPAN,                                      )

                                                       )

        PLAINTIFF,                                     )

                                                       )

  V.                                                   )

                                                       )

  WORLD WIDE CARRIERS US INC., AND                     )

  JAGDEEP CHAHIL,                                      )

                                                       )

        DEFENDANTS.                                    )




                                         JURY TRIAL DEMAND

        Plaintiff   Shani Grinspan, by counsel, pursuant                   t0 Trial   Rule 38 0f the

  Indiana Rules 0f Procedure and the Constitution 0f the State 0f Indiana, hereby

  demands a   trial   by jury 0n   all   issues in this cause.



                                                              Respectfully submitted,


                                                              CRAIG KELLEY            & FAULTLESS LLC

                                                              /s/     D3 de   W. Craig
                                                              David W. Craig, #4356-98


                                                              /s/     Scott A. Faultless
                                                              Scott A. Faultless, #15736'49




                                                Page       1 of   2
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 14 of 44 PageID #: 20




  Attorneys for   Plaintiffi


  CRAIG KELLEY       & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis, IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)


                               CERTIFICATE OF SERVICE

        I                                  being filed using the Indiana E-Filing
            hereby certify that the foregoing   is

  System and served upon the Defendant(s) With the Summons and Complaint.

                                                      /s/   Scott A. Faultless
                                                      Scott A. Faultless




                                         Page 2      of 2
Case 1:21-cv-01155-TWP-DLP Document
                            49D06-21 1-1 Filed21
                                     04-CT-01  05/07/21
                                                 27     Page 15 of 44 PageID  #: 419/2021
                                                                           Filed: 21                                                        3:19 PM
                                                                                                                                               Clerk
                                                  Marion Superior Court 6                                                     Marion County, Indiana




                  IN THE                           COURT FOR MARION COUNTY
                                             STATE OF INDIANA

                                                      CAUSE N0.

  SHANI GRINSPAN,

           PLAINTIFF,


  V.
                                                            vvvvvvvvvv




  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

          DEFENDANTS.

                                                   SUMMONS
  TO DEFENDANT             World Wide Carriers US Inc.
                           c/o United Corporate Services, Inc., Registered Agent
                           2285 South Michigan Road
                           Eaton Rapids, Michigan 48827

         You are hereby notified that you have been sued by the person named as Plaintiff and in the
  Court indicated above. The nature of the suit against you is stated in the Complaint Which is
  attached t0 this Summons. It also states the relief sought 0r the demand made against you by the
  Plaintiff.


          An answer 0r other appropriate response in writing t0 the Complaint must be filed either by
  you or your attorney within twenty (20) days, commencing the day after you receive this Summons,
  (and twenty-three (23) days if this Summons was received by mail), or a judgment by default may be
  rendered against you for the relief demanded by Plaintiff.

          If   you have a claim   for relief against the Plaintiff arising            from the same transaction 0r
  occurrence, you   must assert    it   in your written answer.

       4/1 2/2021                                                                H”   m
                                                                                      f.
                                                                                           (L,   (L       Eran:   ‘

                                                                                                                      5
                                                                                                                      z
                                                                                                                          a
          Date                                                           Clerk of the Marion County Courts

  David W. Craig, #4356-98                                               The following manner          of service of      Summons
  Scott A. Faultless, #15736-49                                          is   hereby designatedi
  CRAIG KELLEY & FAULTLESS LLC                                           _X_ Registered or            certified mail.
  5845 Lawton Loop East Drive                                                      Personal Service by Sheriff.
  Indianapolis, IN 46216                                                           Service upon Defendant at employer:
  (317) 545-1760                                                                   Service upon agent or otheri
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 16 of 44 PageID #: 22



                                                 CERTIFICATE OF MAILING

          I        certify that on the
              hereby                         day 0f                                    .   20         .       I   mailed a copy 0f this
  Summons and    a copy of the Complaint to the Defendant                                                                                ,   by
  Registered/Certified mail, return receipt requested, tracking                number                                                          ,



  at the address identified on the Summons.


                                                    Server’s Signaturei


                                                    Name &     Title:
                                                    Server’s Addressi Craig, Kelley             &   Faultless,           LLC
                                                                           5848 Lawton Loop East Drive
                                                                           Indianapolis, Indiana 46216


                                RETURN ON SERVICE OF SUMMONS BY MAIL
    (1)   I   hereby   certify that the attached return receipt            was received by me showing that the
          Summons and   a copy of the Complaint,                                                   was accepted by   .



          the Defendant 0n the          day of                                                            ,   20

    (2)   I   hereby   certify that the attached return receipt        was received by me on the            day
          of                            ,   20       ,   showing that the Summons and a copy 0f the Complaint
          was returned and not          accepted.


    (3)   I   hereby                                          was received by
                       certify that the attached return receipt                                     me showing that the
          Summons and        a copy of the Complaint mailed t0 Defendant
          was accepted by                                                        (Age)                             on behalf of the
          Defendant on the                       day 0f                            ,
                                                                                           20

                                                    Server’s Signaturei


                                                    Name &     Title:
                                                    Server’s Addressi Craig, Kelley             &   Faultless,           LLC
                                                                           5848 Lawton Loop East Drive
                                                                           Indianapolis, Indiana 46216


                                            RETURN ON SERVICE OF SUMMONS
          I   hereby             have served the Within Summonsl
                       certify that I
    (1)   By                         Summons and a copy 0f the Complaint
               delivering a copy 0f the                                                              t0       Defendant,
                                           on the           day of                                                              ,   20
    (2)   By leaving a copy 0f the Summons and a copy 0f the Complaint at
                                                          the dwelling place 0r usual place 0f abode of the Defendant
                                                                                    With a person 0f suitable age and
                                                                                       .



          discretion residing therein,           namely                                                                                      and
          by mailing a copy 0f the Summons to the Defendant by first class mail,                                  to the   address listed
          on the Summons, the last known address 0f the Defendant.



                                                              Sheriff 0f   Marion County, Indiana

                                                              Byl
Case 1:21-cv-01155-TWP-DLP Document
                            49D06-21 1-1 Filed21
                                     04-CT-01  05/07/21
                                                 27     Page 17 of 44 PageID  #: 419/2021
                                                                           Filed: 23                                                         3:19 PM
                                                                                                                                                Clerk
                                                  Marion Superior Court 6                                                      Marion County, Indiana




                  IN THE                           COURT FOR MARION COUNTY
                                             STATE OF INDIANA

                                                      CAUSE N0.

  SHANI GRINSPAN,

           PLAINTIFF,


  V.
                                                            vvvvvvvvvv




  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

          DEFENDANTS.

                                                   SUMMONS
  TO DEFENDANT             Jagdeep Chahil
                           63 Springtown Trail
                           Brampton Ontario Canada L6R209

         You are hereby notified that you have been sued by the person named as Plaintiff and in the
  Court indicated above. The nature 0f the suit against you is stated in the Complaint which is
  attached to this Summons. It also states the relief sought or the demand made against you by the
  Plaintiff.


          An answer 0r other appropriate response in writing t0 the Complaint must be filed either by
  you or your attorney within twenty (20) days, commencing the day after you receive this Summons,
  (and twenty-three (23) days if this Summons was received by mail), or a judgment by default may be
  rendered against you for the relief demanded by Plaintiff.

          If   you have a claim   for relief against the Plaintiff arising             from the same transaction         01'

  occurrence, you   must assert    it   in your written answer.

       4/1 2/2021                                                              L/   1-Way    (L      Em:   t   .cq   a
          Date                                                           Clerk of 15w Marion County       Coui'fts



  David W. Craig, #4356-98                                               The following manner       of service of    Summons
  Scott A. Faultless, #15736-49                                          is   hereby designated:
  CRAIG KELLEY & FAULTLESS LLC                                           _X_ Registered 0r         certified mail.
  5845 Lawton Loop East Drive                                                       Personal Service by Sheriff.
  Indianapolis, IN 46216                                                             Service upon Defendant at employer:
  (317) 545-1760                                                                     Service upon agent 0r otheri
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 18 of 44 PageID #: 24



                                                 CERTIFICATE OF MAILING

          I        certify that on the
              hereby                         day 0f                                    .   20         ,
                                                                                                              I   mailed a copy 0f this
  Summons and    a copy 0f the Complaint t0 the Defendant                                                                                ,   by
  Registered/Certified mail, return receipt requested, tracking                number                                                         ,



  at the address identified on the Summons.


                                                    Server’s Signaturei


                                                    Name &     Title:
                                                    Server’s Addressi Craig, Kelley             &   Faultless,           LLC
                                                                           5848 Lawton Loop East Drive
                                                                           Indianapolis, Indiana 46216


                                RETURN ON SERVICE OF SUMlVIONS BY MAIL
    (1)   I   hereby   certify that the attached return receipt            was received by me showing that the
          Summons and   a copy of the Complaint,                                                   was accepted by   .



          the Defendant 0n the          day of                                                            ,   20

    (2)   I   hereby   certify that the attached return receipt            was received by me on the           day
          of                            ,   20       ,   showing that the    Summons and a copy of the Complaint
          was returned and not          accepted.


    (3)   I   hereby                                          was received by
                       certify that the attached return receipt                                     me showing that the
          Summons and        a copy of the Complaint mailed t0 Defendant
          was accepted by                                                        (Age)                             on behalf 0f the
          Defendant on the                       day 0f                            .       20

                                                    Server’s Signaturei


                                                    Name &     Title:
                                                    Server’s Addressi Craig, Kelley             &   Faultless,           LLC
                                                                           5848 Lawton Loop East Drive
                                                                           Indianapolis, Indiana 46216


                                            RETURN ON SERVICE OF SUMMONS
          I   hereby             have served the Within Summonsl
                       certify that I
    (1)   By                         Summons and a copy 0f the Complaint
               delivering a copy of the                                                              t0       Defendant,
                                           on the           day of                                                              .   20
    (2)   By leaving a copy 0f the Summons and a copy 0f the Complaint at
                                                          the dwelling place 0r usual place 0f abode 0f the Defendant
                                                                                       ,
                                                                                           With a person of suitable age and
          discretion residing therein,           namely                                                                                  and
          by mailing a copy 0f the Summons to the Defendant by first class mail,                                  to the   address listed
          on the Summons, the last known address of the Defendant.



                                                              Sheriff 0f   Marion County, Indiana

                                                              Byl
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 19 of 44 PageID  #:4/125
                                                                         Filed:    5/2021                                  4:56 PM
                                                                                                                              Clerk
                                                                                                             Marion County, Indiana




                       IN THE SUPERIOR COURT FOR MARION                                COUNTY
                                          STATE 0F INDIANA

                                     CAUSE NO. 49D06'2104'CT-01212’7

  SHANI AZOULAY GRINSPAN,                                 )

                                                          )

            PLAINTIFF,                                    )

                                                          )

  V.                                                      )

                                                          )

  WORLD WIDE CARRIERS US INC., AND                        )

  JAGDEEP CHAHIL,                                         )

                                                          )

            DEFENDANTS.                                   )




                                         AMENDED COMPLAINT
       Plaintiff       Shani Azoulay Grinspan, by counsel, hereby asserts claims                   for relief


  against Defendants World             Wide Carriers US          Inc.,   and Jagdeep Chahil. In support

  hereof, the Plaintiff states         and   alleges:


       1.   At   all   times relevant herein, Shani Azoulay Grinspan was domiciled in                     Wayne

  County, Indiana.

       2.   At   all   times relevant herein, Jagdeep Chahil was traveling in Marion County,

  Indiana.


       3.   At   all   times relevant herein, World Wide Carriers               US   Inc.   was doing business

  in the State 0f Indiana.


       4.   At   all   times relevant herein, Jagdeep Chahil was an employee 0f World Wide

  Carriers       US    Inc.   and working Within the scope           0f said   employment.

       5.   At   all   times relevant herein, World Wide Carriers               US   Inc.   was a motor   carrier


  subject t0 the provisions 0f the Federal              Motor Carrier Safety Regulations as

                                                   Page       1 of   4
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 20 of 44 PageID #: 26




  incorporated by reference in Indiana Code §8-2.1-24—18.

     6.    On December        2,   2020, at approximately 4154 p.m., Shani Azoulay Grinspan

  was driving a Toyota 0n            Interstate   ’70   in Indianapolis, Indiana.


     ’7.   At said date and time, Jagdeep Chahil was driving a Semi-Tractor and Trailer

  behind the Toyota.

     8.    At   all   times relevant herein, the Semi-Tractor and Trailer being operated by

  Jagdeep Chahil was a commercial motor vehicle subject                   to the provisions 0f the


  Federal Motor Carrier Safety Regulation as incorporated by reference in Indiana

  Code §8-2.1-24-18.

     9.    At   all   times relevant herein, as the driver and operator 0f the Semi-Tractor

  and   Trailer,       Jagdeep Chahil, was subjected         to the provisions of the Federal   Motor

  Carrier Safety Regulations as incorporated by reference in Indiana §8'2.1'24'18.


     10.    At said date and time, Jagdeep Chahil was grossly negligent in driving the

  Semi-Tractor and Trailer including failing t0 use reasonable care, failing t0

  maintain proper control, failing t0 keep a proper lookout, driving at an

  unreasonable speed under the circumstances, and failing t0 maintain a reasonably

  safe distance         between the   vehicles.


     11.    On December        2,   2020, at approximately 4154 p.m., the grossly negligent


  conduct 0f Jagdeep Chahil in driving the Semi-Tractor and Trailer was a

  responsible cause 0f a collision With the Toyota being occupied by Shani Azoulay


  Grinspan.

     12.    The       grossly negligent conduct of Jagdeep Chahil        was the unexcused      Violation




                                                    Page 2   of 4
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 21 of 44 PageID #: 27




  0f one 0r    more laws designed           t0 protect the class 0f persons, including         Shani

  Azoulay Grinspan, against the type 0f harm Which occurred because 0f the                          Violation.


        13.   The   grossly negligent conduct of Jagdeep            Chahﬂ was     a responsible cause of

  Shani Azoulay Grinspan experiencing harms, including                       injuries, pain, suffering,


  and damages.

              WHEREFORE,           Plaintiff   Shani Azoulay Grinspan prays that the Court enters

  a judgment against Defendants World Wide Carriers                       US   Inc.   and Jagdeep Chahil

  for   compensatory damages in an amount               sufficient t0     remedy the harms        t0 Plaintiff


  Shani Azoulay Grinspan,             for punitive   damages,       for costs, for a trial   by jury 0n   all


  issues in this cause,      and     all   other just and proper relief in the premises.


                                                              Respectfully submitted,


                                                              CRAIG KELLEY            & FAULTLESS LLC

                                                              /s/   D3 de   W Craig
                                                              David W. Craig, #4356-98


                                                              /s/   Scott A. Faultless
                                                              Scott A. Faultless, #15736-49


  Attornevs for       Plaintiff:


  CRAIG KELLEY           & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis, IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)




                                                    Page 3   of 4
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 22 of 44 PageID #: 28




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy 0f the foregoing has been served

  upon the following Via the U.S. Postal Service, upon the following 0n the 15th day 0f
  April, 2021.




  Jagdeep Chahil
  63 Springtown Trail
  Brampton Ontario Canada L6R2C9

  World Wide Carriers   US   Inc
  c/oUnited Corporate Service      Inc,   RA
  2285 South Michigan Road
  Eaton Rapids, MI 48827




                                                         /s/   Scott A. Faultless
                                                         Scott A. Faultless




                                               Page 4   of 4
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 23 of 44 PageID  #:4/27/2021
                                                                         Filed: 29                                     1:50 PM
                                                                                                                          Clerk
                                                                                                         Marion County, Indiana




                IN THE SUPERIOR COURT FOR MARION                                     COUNTY
                                       STATE 0F INDIANA

                                  CAUSE NO. 49D06-2104—CT-01212’7

  SHANI AZOULAY GRINSPAN,

         PLAINTIFF,


  V.
                                                       vvvvvvvvvv




  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

         DEFENDANTS.

                       CERTIFICATE OF ISSUANCE OF SUMlVIONS TO
                       DEFENDANT WORLD WIDE CARRIERS US INC
         I   hereby   certify,   pursuant   t0 Trial   Rule          86(G)(2)(c), that   0n the 12th day 0f

  April, 2021, I mailed a copy of the        Summons                issued by the Clerk and a copy of the

  file-marked Complaint t0 Defendant, World Wider Carriers US, Inc, c/o United


  Corporate Services, Inc, RA, 2285 South Michigan Road Eaton Rapids,                            MI 44827 by

  certified   mail (tracking number 7020 0640 0000 6675 3594) and requested a return

  receipt signed   by addressee.

         DATEDI        April 27, 2021


                                                                    Respectfully submitted,


                                                                    CRAIG KELLEY         & FAULTLESS LLC

                                                                    /s/Scott A. Faultless
                                                                    Scott A. Faultess#15736-49
                                                                    Attorney for Plaintiff
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 24 of 44 PageID #: 30




  Attornevs for   Plaintiff:


  CRAIG KELLEY       & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis,IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 25 of 44 PageID  #:4/27/2021
                                                                         Filed: 31                                     1:50 PM
                                                                                                                          Clerk
                                                                                                         Marion County, Indiana




               IN THE SUPERIOR COURT FOR MARION                                      COUNTY
                                      STATE 0F INDIANA

                                 CAUSE NO. 49D06-2104—CT-01212’7

  SHANI AZOULAY GRINSPAN,

        PLAINTIFF,


  V.
                                                       vvvvvvvvvv




  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

        DEFENDANTS.

                      CERTIFICATE OF ISSUANCE OF SUMlVIONS TO
                                 DEFENDANT, JAGDEEP CHAHIL

        I   hereby   certify,   pursuant   t0 Trial   Rule           86(G)(2)(c), that   0n the 12th day 0f

  April, 2021, I mailed a copy of the       Summons                 issued by the Clerk and a copy of the

  file-marked Complaint t0 Defendant, Jagdeep Chahil, 63 Springtown TRL,


  Brampton, ON.      CA L6R2C9 by certified           mail (tracking number RE124471157US)

  and requested a return        receipt signed   by addressee.

        DATEDI        April 27, 2021


                                                                    Respectfully submitted,


                                                                    CRAIG KELLEY         & FAULTLESS LLC

                                                                    /s/Scott A. Faultless
                                                                    Scott A. Faultess#15736'49
                                                                    Attorney for Plaintiff
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 26 of 44 PageID #: 32




  Attorneys for   Plaintiffi


  CRAIG KELLEY       & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis,IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)
                                                                         Pag
                                                                     44 PM
                                                                                Clerk
                                                               Marion County, Indiana
                                                    Page
     1-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Filed:    27 of 1:50
                                                           4/27/2021




                                                                                                                                                                          C'Z'rix'lt
                                                                                                                                                                                                   674/ /L
SENDER: COMPLETE THIS SECTION                                                                                                        COMPLETE      THIS SECTION       ON DELIVERY:                      I
I Complete items 1 2, and 3.
I Print your name and address on                                                                                  the reverse
                               so that                                                  we can   return the card to you.
I
1.



                              Attach this card to the back of the mailpiece,
                              or on the front if space permits.
                            Article                                                 Addressed    to:
                                                                                                                                [WW   .   delive


                                                                                                                                                   ’1
                                                                                                                                                        Printed
                                                                                                                                                   addrﬁs


                                                                                                                                                                  Name)
                                                                                                                                                              Ifferent



                                                                                                                                                                          a
                                                                                                                                                                              »~
                                                                                                                                                                       from Itenﬁ’i


                                                                                                                                                                                       ‘
                                                                                                                                                                                           ,4-)

                                                                                                                                                                                                  “m
                                                                                                                                                                                                             livery
                                                                               World Wide Carriers US, Inc.                               ?ESW                    address b                 l
                                                                               c/o United Corporate Services, Inc
                                                                               Registered Agent
                                                                               2285 South Michigan Road
                                                                               anton Rap ids, Michig an 44827
                                                                                                                                3.   Service Type                                  D Priority Mail Express®
                                                                                                                                D Adult Signature                                  D Registered Mail”
                                                                               IIIIIWIIIHIIIIIHIIIHIIIHIIgIIIIIHIHIH            D Adult Signature Restricted 09le                  D Registered Mail Restricted
                                                                                9590 9409 394R RORH 461 5 95                    keemﬁed Mail®                                      N        ,Delivery
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 28 of 44 PageID  #:4/27/2021
                                                                         Filed: 34                                          1:50 PM
                                                                                                                               Clerk
                                                                                                              Marion County, Indiana




                IN THE SUPERIOR COURT FOR MARION                                             COUNTY
                                        STATE 0F INDIANA

                                  CAUSE NO. 49D06-2104—CT-01212’7

  SHANI AZOULAY GRINSPAN,

        PLAINTIFF,


  V.
                                                         vvvvvvvvvv




  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

        DEFENDANTS.

                          PROOF OF SERVICE OF SUNﬂ/IONS ON
                       DEFENDANT WORLD WIDE CARRIERS US INC
        I   hereby     certify,   pursuant    t0 Trial                Rule   86(G)(2)(c), that   0n the 16th day of

  April 2021,   I   received the attached certified mail proof 0f delivery, indicating that the


  Summons and Complaint in this              cause 0f action were served upon Defendant, World

  Wide Carrier US        Inc, c/o   United Corporate Services,                     Inc,   RA, 2285 South Michigan

  Road, Eaton Rapids,        MI 44827    ,
                                             Via certified mail (tracking                  number 7020 0640 0000

  6675 3594) on April       14, 2021.


        DATEDI          April 27, 2021


                                                                        Respectfully submitted,


                                                                        CRAIG KELLEY         & FAULTLESS LLC
                                                                        /s/Scott   A Faultless
                                                                        Scott A. Faultless#15736'49
                                                                        Attorney for Plaintiff
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 29 of 44 PageID #: 35




  Attornevs for   Plaintiff:


  CRAIG KELLEY       & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis, IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)
        Case 1:21-cv-01155-TWP-DLP Document
4/27/2021                                    1-1 Filed
                                        USPS.com®       05/07/21
                                                  USPS Tracking®       Page 30 of 44 PageID
                                                                 Results       -
                                                                                             #:4/27/2021
                                                                                         Filed: 36                   1:50 PM
                                                                                                                        Clerk
                                                                                                       Marion County, Indiana
                                      .           ®                                                        FAQs >
    USPS Tracking

                                                      Track Another Package                      +




                                                                                                       Remove     X
   Tracking Number: RE1 24471                         157US

   Your item was delivered                in   CANADA at     10:52   am       on   April 27,   2021.




    Cs?     Delivered
   April 27,   2021   at 10:52   am                                                                                 c?
   CANADA                                                                                                           8
                                                                                                                    S
                                                                                                                    O
                                                                                                                    x
   Get Updates          v

       Text    &   Email Updates                                                                             v
       Tracking History                                                                                      /\


       April 27,    2021, 10:52   am
       Delivered
       CANADA
       Your item was delivered         in      CANADA at   10:52   am on   April 27,   2021.




       April 27,    2021. 10:07   am
       Out   for Delivery

       CANADA


       April 27,    2021, 5:06   am
       Arrival at   Post Office
       CANADA
https://too|s.usps.com/go/TrackConfirmAction?qtc_tLabels1 =RE1 24471 1 57US                                              1/3
        Case 1:21-cv-01155-TWP-DLP Document
4/27/2021                                    1-1 Filed
                                        USPS.com®       05/07/21
                                                  USPS Tracking®       Page 31 of 44 PageID #: 37
                                                                 Results     -




       April 25,     2021, 4:27    pm
       Arrived at Facility
       CANADA


       April 23,     2021, 1:38    pm
       Processed Through           Facility

       CANADA


       April 23,     2021, 1:38    pm
       Customs Clearance
       CANADA


       April 17,     2021, 10:05    am
       Processed Through Regional             Facility

       JAMAICA NY INTERNATIONAL DISTRIBUTION CENTER



       April 17,     2021, 9:59   am
       Arrived at Regional Facility                                                                 xoeqpeea




       JAMAICA NY INTERNATIONAL DISTRIBUTION CENTER



       April 13,     2021, 1:51   am
       Departed       USPS   Facility

       INDIANAPOLIS,         IN   46206



       April 12,     2021, 9:48    pm
       Arrived at     USPS   Regional Facility
       INDIANAPOLIS          IN   DISTRIBUTION CENTER



       April 12,     2021, 11:50    am
       USPS     in   possession of item
       INDIANAPOLIS,         IN   46236




       Product Information



                                                                  See Less /\

https://too|s.usps.com/go/TrackConfirmAction?qtc_tLabels1 =RE124471 1 57US                                 2/3
        Case 1:21-cv-01155-TWP-DLP Document
4/27/2021                                    1-1 Filed
                                        USPS.com®       05/07/21
                                                  USPS Tracking®       Page 32 of 44 PageID #: 38
                                                                 Results       -




                                    Can’t find what you’re looking for?

                           Go   to our    FAQS     section to find answers to your tracking questions.




                                                                         FAQs




                                                                                                         xoeqpeed




httpszlltools.usps.com/go/TrackConfirmAction?qtc_tLabe|s1   =RE124471 1 57US                                    3/3
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 33 of 44 PageID  #:4/27/2021
                                                                         Filed: 39                                             1:50 PM
                                                                                                                                  Clerk
                                                                                                                 Marion County, Indiana




                IN THE SUPERIOR COURT FOR MARION                                          COUNTY
                                       STATE 0F INDIANA

                                  CAUSE NO. 49D06-2104—CT-01212’7

  SHANI AZOULAY GRINSPAN,

        PLAINTIFF,


  V.
                                                        vvvvvvvvvv




  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

        DEFENDANTS.

                            PROOF OF SERVICE OF SUNﬂ/IONS ON
                              DEFENDANT, JAGDEEP CHAHIL

        I   hereby     certify,   pursuant   t0 Trial                Rule   86(G)(2)(c), that   0n the 27th day of

  April 2021,   I   received the attached certified mail proof 0f delivery, indicating that the


  Summons and Complaint              in this cause 0f action                      were served upon Defendant,

  Jagdeep Chahil, 63 Springtown TRL, Brampton, ON.                                CA L6R2C9     ,
                                                                                                    Via certified mail


  (tracking   number RE124471157US) on April                           27, 2021.


        DATEDI          April 27, 2021


                                                                       Respectfully submitted,


                                                                       CRAIG KELLEY        & FAULTLESS LLC
                                                                       /s/Scott   A Faultless
                                                                       Scott A. Faultless#15736'49
                                                                       Attorney for Plaintiff
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 34 of 44 PageID #: 40




  Attornevs for   Plaintiff:


  CRAIG KELLEY       & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis,IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 35 of 44 PageID   #:4/30/2021
                                                                         Filed:   41                                      9:36 AM
                                                                                                                             Clerk
                                                                                                            Marion County, Indiana




                         IN   THE MARION COUNTY SUPERIOR COURT

                                          STATE OF INDIANA

   SHANI GRINSPAN,                                     )

                                                       )

                         Plaintiff,                    )

                                                       )   CAUSE NO.:           49D06-2104-CT-012127
         V.                                            )

                                                       )

   WORLD WIDE CARRIERS US INC. AND                     )

   JAGDEEP CHAHIL,                                     )

                                                       )

                         Defendants.


                E-FILING      APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classiﬁcation:   Initiating         Responding      L        Intervening


  1.    The undersigned    attorney and   all   attorneys listed   0n   this   form now appear   in this case for
        the following party member(s):


              WORLD WIDE CARRIERS US INC. AND JAGDEEP CHAHIL
  2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
        information as required by Trial Rules 3.1 and 77(B) is as follows:


        Robert R. F005, Jr.                                             Attorney N0. 20885-45
        Lynsey F. David                                                 Attorney N0. 32594-49
        LEWIS WAGNER, LLP                                               Phone: (317) 237-0500
        501 Indiana Avenue, Suite 200                                   Fax:  (317) 630-2790
        Indianapolis,   IN 46202                                        rfoos@lewiswagner.com
                                                                        ldavid@lewiswagner.com

        IMPORTANT:         Each attorney speciﬁed on        this   appearance:
        (a)      certiﬁes that the contact information listed for him/her             0n the Indiana Supreme
                 Court Roll 0f Attorneys is current and accurate as of the date of this Appearance;
        (b)      acknowledges that all orders, opinions, and notices from the court in this
                 matter that are served under Trial Rule 86(G) will be sent to the attorney at
                 the email address(es) speciﬁed by the attorney 0n the Roll of Attorneys
                 regardless of the contact information listed above for the attorney; and
        (c)      understands that he/she    is   solely responsible for keeping his/her R011 of Attorneys
                 contact information current and accurate, see Ind. Admis. Disc. R. 2(A).
        Attorneys can review and update their R011 of Attorneys contact information on the
        Courts Portal at http://portal.courts.in.gov.
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 36 of 44 PageID #: 42




        There are other party members: Yes             N0    X      (If yes, list   0n continuation page.)

        Ifﬁrst initiatingparlyﬁling this case, the Clerk     is   requested to assign the case the
        following Case Type under Administrative Rule 8(b)(3):                N/A

        Iwill accept service by fax at the above noted number: Yes         No                 X
        Counsel would represent to the court that fax service is acceptable in emergency
        situations.


        This case involves support issues. Yes            N0 X          (If yes,   supply social security
        numbers   for all family   members on   continuation page.)


        There are related cases. Yes           N0 X      (Ifyes, list   0n continuation page.)

        This form has been served on    all   other parties. Certiﬁcate 0f Service       is   attached.
        Yes   X       No

        Additional information required by local rule:


                                                  LEWIS WAGNER, LLP



                                        By:       /s/ Lynsey F.   David
                                                  ROBERT R. FOOS, JR., #20885-45
                                                  LYNSEY F. DAVID, #32594-49
                                                  Counselfor Defendants
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 37 of 44 PageID #: 43




                                    CERTIFICATE OF SERVICE

           Ihereby certify that on April 30, 202 1 a copy of the foregoing was served 0n the following
                                                ,


  parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
  for those parties not yet registered.


   David W. Craig
   Scott A. Faultless
   CRAIG KELLEY & FAULTLESS LLC
   5845 Lawton Loop East Drive
   Indianapolis, IN 462 1 6
   Counselfor Plaintiff

                                                By: /s/ Lynsey F. David
                                                    LYNSEY F. DAVID

  LEWIS WAGNER, LLP
  Suite   200
  501 Indiana Avenue
  Indianapolis,   IN 46202
  Telephone:       317-237-0500
  Facsimile:       3 17-630-2790
  rfoos@lewiswagner.com
  ldavid@lewiswagner.com
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 38 of 44 PageID   #: 44
                                                                         Filed: 4/30/2021                                        9:36 AM
                                                                                                                                    Clerk
                                                                                                                   Marion County, Indiana




                                IN   THE MARION COUNTY SUPERIOR COURT

                                                 STATE OF INDIANA

   SHANI GRINSPAN,                                              )

                                                                )

                                 Plaintiff,                     )

                                                                )    CAUSE NO.:          49D06-2104-CT-012127
              V.                                                )

                                                                )
   WORLD WIDE CARRIERS US INC. AND                              )

   JAGDEEP CHAHIL,                                              )

                                                                )
                                 Defendants.



                           NOTICE OF INITIAL ENLARGEMENT OF TIME

            Defendants, World         Wide    Carriers   US    Inc.    and Jagdeep Chahil, by counsel, pursuant       t0


  Marion County Superior Court Rule             LR 49-TR5           Rule 203(D), respectfully provide notice of their

  initial   enlargement of time. In support, Defendants                state as follows:


             1.     Plaintiff ﬁled their      Complaint With         this   Court 0n April     9,   2021.


            2.      Defendant, World          Wide   Carriers       US     Inc.,   received service of this Complaint 0n


  April 14, 2021. Defendant, Jagdeep Chahil received service 0f this Complaint 0n April 27, 2021.


             3.     Pursuant to the Indiana Rules of Trial Procedure, Defendants must answer or


  otherwise respond to Plaintiff’ s Complaint 0n 0r before                    May 7,   2021.


            4.      This time has not yet expired.


             5.     Defendants require additional time t0 prepare and ﬁle a response t0 Plaintiff s


  Complaint.


             6.     This   is   Defendants’ ﬁrst enlargement of time.


             7.     After a 30-day enlargement of time, the                  new    deadline for Defendants t0 answer 0r


  otherwise respond to Plaintiff’ s Complaint            is   June    7,   2021.
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 39 of 44 PageID #: 45




           WHEREFORE, pursuant t0 Marion County Superior Court Rule LR 49-TR5            Rule 203(D),

  Defendants have until June   7,   2021, t0 answer or otherwise respond to Plaintiff s Complaint.



                                                  LEWIS WAGNER, LLP



                                           By:    /s/ Lynsey F.   David
                                                  ROBERT R. FOOS, JR., #20885-45
                                                  LYNSEY F. DAVID, #32594-49
                                                  Counselfor Defendants




                                     CERTIFICATE OF SERVICE

           Ihereby certify that 0n April 30, 202 1 a copy of the foregoing was served on the following
                                                  ,


  parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
  for those parties not yet registered.


   David W. Craig
   Scott A. Faultless
   CRAIG KELLEY & FAULTLESS LLC
   5845 Lawton Loop East Drive
               IN 462 1 6
   Indianapolis,
   Counselfor Plaintiff

                                                  By: /s/ Lynsey F. David
                                                      LYNSEY F. DAVID

  LEWIS WAGNER, LLP
  Suite   200
  501 Indiana Avenue
  Indianapolis,   IN 46202
  Telephone:       317-237-0500
  Facsimile:       3 17-630-2790
  rfoos@lewiswagner.com
  ldavid@lewiswagner.com
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 40 of 44 PageID   #: 46
                                                                         Filed: 4/30/2021                             9:36 AM
                                                                                                                         Clerk
                                                                                                        Marion County, Indiana




                            IN   THE MARION COUNTY SUPERIOR COURT

                                           STATE OF INDIANA

   SHANI GRINSPAN,                                       )

                                                         )

                             Plaintiff,                  )

                                                         )   CAUSE NO.:       49D06-2104-CT-012127
             V.                                          )

                                                         )
   WORLD WIDE CARRIERS US INC. AND                       )

   JAGDEEP CHAHIL,                                       )

                                                         )
                             Defendants.




                                            JURY DEMAND

            Defendants World Wide Carriers       US   Inc.   and Jagdeep Chahil, by counsel, pursuant   t0


  Trial   Rule 38(B) 0f the Indiana Rules of Trial Procedure, respectfully request that     this   cause of


  action be tried   by a jury.


                                                      LEWIS WAGNER, LLP



                                           By:        /s/ Lynsey F.   David
                                                      ROBERT R. FOOS, JR., #20885-45
                                                      LYNSEY F. DAVID, #32594-49
                                                      Counselfor Defendants
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 41 of 44 PageID #: 47




                                    CERTIFICATE OF SERVICE

           Ihereby certify that on April 30, 202 1 a copy of the foregoing was served 0n the following
                                                ,


  parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
  for those parties not yet registered.


   David W. Craig
   Scott A. Faultless
   CRAIG KELLEY & FAULTLESS LLC
   5845 Lawton Loop East Drive
   Indianapolis, IN 462 1 6
   Counselfor Plaintiff

                                                By: /s/ Lynsey F. David
                                                    LYNSEY F. DAVID

  LEWIS WAGNER, LLP
  Suite   200
  501 Indiana Avenue
  Indianapolis,   IN 46202
  Telephone:       317-237-0500
  Facsimile:       3 17-630-2790
  rfoos@lewiswagner.com
  ldavid@lewiswagner.com
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 42 of 44 PageID   #: 48
                                                                         Filed: 4/30/2021                                       9:51   AM
                                                                                                                                   Clerk
                                                                                                                  Marion County, Indiana




                   IN THE SUPERIOR COURT FOR MARION                                           COUNTY
                                         STATE 0F INDIANA
                                    CAUSE NO. 49D06-2104—CT-01212’7

  SHANI AZOULAY GRINSPAN,

            PLAINTIFF,


  V.
                                                         VVVVVVVVVV




  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

            DEFENDANTS.




                                  MOTION FOR CHANGE OF JUDGE
            Plaintiff   Shani Azoulay Grinspan, by counsel, moves                           for a   change 0f judge

  pursuant        to Trial   Rule 76(0). In support 0f this motion, the Plaintiff                      states:


       1.   The   issues are not yet closed 0n the merits because the Defendant has not yet


  filed a   responsive pleading.

       2. Plaintiff    has not previously requested a change of Judge in this case.

            WHEREFORE,           Plaintiff   Shani Azoulay Grinspan pray that the court grants

  this motion,       and   for all other just   and proper               relief in the premises.


                                                                         Respectfully submitted,


                                                                         CRAIG KELLEY        & FAULTLESS LLC


                                                                         /s/     Scott A. Faultless
                                                                         Scott A. Faultless, #15736'49




                                                  Page                1 of   2
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 43 of 44 PageID #: 49




  Attorneys for    Plaintiffi


  CRAIG KELLEY & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis, IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)


                                  CERTIFICATE OF SERVICE

         I   hereby certify that a true and correct copy 0f the foregoing has been served
  upon the following counsel Via Indiana’s e-fﬂing system, and         electronic mail,   upon
  the following 0n the 30th day 0f April, 2021.



  Robert R. Foos  Jr #20885-45

  Lynsey F.   David #3259449
  Lewis Wagner LLP
  501 Indiana Avenue, Suite 200
  Indianapolis, IN 46202




                                                    /s/   Scott A. Faultless
                                                    Scott A. Faultless




                                          Page 2   of 2
Case 1:21-cv-01155-TWP-DLP Document 1-1 Filed 05/07/21 Page 44 of 44 PageID #: 50




                IN THE SUPERIOR COURT FOR MARION                               COUNTY
                                        STATE 0F INDIANA
                                CAUSE NO. 49D06-2104—CT-01212’7

  SHANI AZOULAY GRINSPAN,

           PLAINTIFF,                                             FILED
                                                                   April 30, 2021

  V.
                                                                 CLERK OF THE COURT
                                                    vvvvvvvvvv
                                                                   MARION COUNTY
                                                                               JW
  WORLD WIDE CARRIERS US INC., AND
  JAGDEEP CHAHIL,

           DEFENDANTS.


                         ORDER GRANTING CHANGE OF JUDGE
           This matter came before the Court 0n a motion for Change 0f judge filed by

  the Plaintiff. Being duly informed, the Court finds that the motion should be


  granted.


           THEREFORE BE IT ORDERED, ADJUDGED AND DECREED                                that


  pursuant    to Ind. Trial   Rule 79(D), the parties are hereby given seven          (7)   days from

  the date 0f this order t0 agree to an eligible special judge. If notice of an agreement


  is   not filed Within seven   (7)   days from the date 0f this order, then the Clerk of the

  Court shall select an eligible special judge.

  SO ORDERED        0n   April 30, 2021


                                                 The Honorable Kurt Eisgruber
                                                 Judge, Marion Court

  Distribution: A11 attorneys of record
